Citation Nr: 1244060	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.  In a May 2011 decision, the Board remanded the Veteran's claim for a compensable initial rating for bilateral hearing loss.  

In June 2011, the Veteran attended a VA audiological examination during which the examiner noted that the Veteran's hearing disability, even with amplification, would affect his employability.  The Board interprets the VA examination report as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the issue of entitlement to TDIU has been raised by the record in the course of the Veteran challenging the rating assigned for his bilateral hearing loss.  Therefore, a TDIU claim is part of the claim for increased rating for bilateral hearing loss and the Board has jurisdiction over both issues. 

As a final introductory matter, the Board notes that in its May 2011 decision, it referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for a psychiatric disability, which was previously denied by the RO in a May 2009 rating decision.  It does not appear that any action has been the AOJ on the Veteran's application to reopen that psychiatric claim.  Therefore, it is again referred to the AOJ for appropriate action. 

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of Roman numeral III in the right ear and Roman numeral II in the left ear.  Speech recognition ability was no worse than 80 percent in the right ear and 84 percent in the left ear.

2.  At no time during the pendency of this appeal has the Veteran's bilateral hearing loss been productive of marked interference with employment or frequent periods of hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  At no time during the pendency of this appeal has the Veteran's bilateral hearing loss presented such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  This alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2011).  

In this case, there are no test results of record that meet the numerical criteria for a rating based on exceptional patterns of hearing.  Accordingly, the Veteran's hearing loss will be rated by the usual method.  38 C.F.R. §§ 4.85 (2011).  

The Veteran, in written statements and testimony before the Board, contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech, especially when background noise was present.  He also reports difficulty localizing sound. 

Private audiological records predating the period on appeal show that in October 2005, the Veteran was assessed to have high frequency hearing loss and impacted cerumen, bilaterally, and was cleared for a hearing aid evaluation.  It was also noted that the Veteran had previously been given hearing aids and had his last hearing evaluation in 1995.

In October 2008, the Veteran underwent a VA audiological examination during which he complained of trouble comprehending conversational speech, especially in the presence of background noise.  He also complained of difficulty localizing sound and bilateral tinnitus of uncertain onset.  Audiometric testing yielded the following results, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
45
45
55
LEFT
15
20
40
45
70

Pure tone threshold averages were 41.25 decibels in the right ear and 43.75 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 88 percent in the left ear. 

For the right ear, the average pure tone threshold of 41 decibels, with a speech discrimination rate of 84 percent warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2011).  For the left ear, the average pure tone threshold of 44 decibels, with a speech discrimination rate of 88 percent warrants a designation of Roman Numeral II. 38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

Thereafter, VA medical records show that the Veteran attended a VA audiological consultation in November 2008, at which time hearing aids were ordered.  Then, in March 2009, the Veteran was seen by VA audiology for hearing aid fitting.

The record thereafter shows that, pursuant to the Board's May 2011 remand instructions, the Veteran was afforded another VA audiological examination in June 2011.  At that time, he complained of sensorineural hearing loss and tinnitus.  Audiometric testing revealed the following pure tone thresholds, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
45
45
60
LEFT
20
20
40
45
70

The decibel averages were 43.75, bilaterally.  Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral mild-to-profound sensorineural hearing loss and noted significant effects on occupational functioning in the form of decreased concentration and hearing difficulty.  The examiner noted no effects on activities of daily living.  The examiner further found that, based on the Veteran's hearing loss, including speech discrimination scores, his ability to communicate effectively would be restricted, especially in employment settings where excessive background noise was a factor.  The examiner further noted that impaired communication could result in a difficult work environment that affected performance and productivity, and that a lack of communication could increase the risk of accidents in the workplace and compromise the safety of all employees.

For the right ear, the average pure tone threshold of 44 decibels, with a speech discrimination rate of 80 percent warrants a designation of Roman Numeral III.  38 C.F.R. § 4.85, Table VI (2011).  For the left ear, the average pure tone threshold of 44 decibels, with a speech discrimination rate of 84 percent warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral III, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The October 2008 and June 2011 VA audiometric examinations are the only clinical evidence of record that is valid and complete for rating purposes during the relevant period on appeal.  No competent evidence showing more severe hearing loss during the appeal period has been submitted.  Accordingly, as the record does not contain any audiological findings during the relevant appeals period that would entitle the Veteran to a higher compensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss at any time during the pendency of this appeal.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the June 2011 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including potential adverse effects on occupational functioning due to communication problems, and no effects on activities of daily living.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for hearing loss during the relevant period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that, throughout the entire period on appeal, the evidence does not show that the Veteran's bilateral hearing loss represents so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no indication that the condition results in marked interference with employment beyond that contemplated in the 0 percent rating assigned during the appeal period.  The condition is also not shown to warrant frequent, or any, periods of hospitalization, or otherwise render impractical the application of the regular schedular standards. 

The Board acknowledges that the Veteran has reported that his hearing disability interferes with his ability to understand conversation and localize noise.  The Board also recognizes that the June 2011 VA examiner noted potential adverse effects of hearing disability on occupational functioning.  The Board has remanded a claim of entitlement to a TDIU based on those findings.  However, the Veteran has not alleged, and the evidence of record does not otherwise show, that his service-connected hearing disability actually has markedly interfered with employment.  On the contrary, despite the VA examiner's notations regarding potentially adverse effects on employment, VA medical records show that the Veteran was laid off from his job sometime around May 2001 and there is no indication that it was due in any part to his hearing disability.  Furthermore, in January 2011, the Veteran reported that he was taking care of maintenance for five post office buildings owned by his cousin, demonstrating that the Veteran is capable of some forms of work despite his hearing disability.  Additionally, the June 2011 VA examiner found no effects on activities of daily living, and VA treatment notes during the period on appeal show that the Veteran babysits and spends time with his grandchildren, and participates in recreational activities such as fishing, without any complaints relating to his hearing.  In fact, during VA treatment in April 2010, the Veteran's hearing was noted by a VA physician to be grossly normal, suggesting that the Veteran was able to participate in his VA treatment without any hearing complaints or difficulty.  Even further, it was noted at that time that the Veteran reported only occasional use of hearing aids.  The Board finds that the competent evidence of record does not indicate that the Veteran's hearing loss results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule or results in frequent, or any, hospitalization. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  The Board finds that the competent evidence of record does not show that the Veteran's bilateral hearing loss has been productive of frequent, or any, periods of hospitalization.  Nor does that evidence show that his service-connected disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Initially, the Board observes that the Veteran's bilateral hearing loss claim arises from his disagreement with the initial disability rating assigned following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

Nevertheless, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2008, a rating decision in November 2008, a statement of the case in October 2009, and a supplemental statement of the case in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He has been afforded the opportunity to testify at a Travel Board hearing with respect to his claim.  He has also been afforded VA examinations for his hearing loss claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.
REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's implicit TDIU claim that has been raised by the record.

The Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b)  (2011). 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Here, the Veteran is currently in receipt of a 0 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.  He is not service connected for any other disabilities.  His combined rating is 10 percent.  Accordingly, he does not meet the percentage criteria for a schedular TDIU rating. 38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that the examiner who performed the June 2011 VA audiological examination indicated that the Veteran's hearing loss, even with amplification, would significantly effect his ability to work effectively in both physical and sedentary employment.  However, the examiner did not indicate whether or not the Veteran's bilateral hearing loss and tinnitus rendered him unemployable.  Nor did the examiner reconcile the findings as to occupational impairment with the January 2011 VA treatment note showing that the Veteran was taking care of maintenance for five buildings owned by his cousin, or with the other evidence of record showing that the Veteran did not always wear hearing aids and was noted to exhibit grossly normal hearing acuity during his VA treatment.

In light of the evidence presented, it remains unclear to the Board whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for the purpose of determining whether the Veteran is unemployable due to his service-connected disabilities.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the VA treatment notes showing that the Veteran occasionally wore hearing aids and had been performing building maintenance, and the June 2011 VA examiner's opinion that the Veteran's bilateral hearing loss would significantly effect his ability to work effectively.  Specifically, the examiner should state whether the Veteran's hearing loss and tinnitus, without consideration of any nonservice-connected disabilities and irrespective of age, render him unable to secure or follow a substantially gainful occupation. 

2.  Then, readjudicate the claim on appeal.  In determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


